DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 9, 20-24, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Oyobe et al (US 2010/0164278 A1).
	Regarding claim 1, Oyobe teaches a circuit comprising: a plurality of batteries (see 40A, 40B, BA, BB, fig.1, 6 para 0033-0035); a plurality of DC to DC converters (see 12A, 12B fig.1, 6 para 0028-0031), each coupled to a respective battery of the plurality of batteries (see BA, BB, 12A, 12B  fig.1, 6 para 0089-0094); a DC bus coupled in parallel to each of the plurality of DC to DC converters (see PL1A, PL1B,  12A, 12B fig.1, 6 para 0089-0094) When SMR2, SMR4 and SMR3 are all closed  it will make a parallel connection ; and a plurality of inverter circuits each coupled in parallel to the DC bus (see 14, 22 fig.1, 6 para 0089-0094) ; and a plurality of motors each coupled to a respective inverter circuit of the plurality of inverter circuits (see MG1, MG2  fig.1, 6 para 0089-0094).
	Regarding claim 20, Oyobe teaches a circuit comprising: a first battery coupled to a first DC to DC converter (see BA, BB, 12A, 12B  fig.1, 6 para 0089-0094); a second battery coupled to a second DC to DC converter  (see BA, BB, 12A, 12B  fig.1, 6 para 0089-0094); a DC bus coupled in parallel to the first and the second DC to DC converters (see PL1A, PL1B,  12A, 12B fig.1, 6 para 0089-0094) When SMR2, SMR4 and SMR3 are all closed  it will make a parallel connection; a first inverter coupled to the DC bus (see 14, 22 fig.1, 6 para 0089-0094); a second inverter coupled to the DC bus (see 14, 22 fig.1, 6 para 0089-0094); a first motor coupled to the first inverter (see 14, 22 fig.1, 6 para 0089-0094); and a second motor coupled to the second inverter (see MG1, MG2  fig.1, 6 para 0089-0094).
	Regarding claim 2, Oyobe teaches invention set forth above, Oyobe further teaches further comprising a controller configured to monitor a voltage of the DC bus and a voltage of at least one battery of the plurality of batteries (see 30 fig.1, para 0030-0036).
	Regarding claim 3, Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to command at least one of the plurality of DC to DC converters to transfer power from the DC bus to at least one of the plurality of batteries based on a comparison between the voltage of the DC bus and the voltage of the at least one battery (see 30 fig.1, para 0030-0036).
	Regarding claim 5, Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to detect a failure of at least one battery of the plurality of batteries and in response, command one or more respective DC to DC converters of the plurality of DC to DC converters that are coupled to the one or more failed batteries of the plurality of batteries to isolate the one or more failed batteries from the DC bus (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 6, Oyobe teaches  invention set forth above, Oyobe further teaches wherein each of the plurality of DC to DC converters includes a control circuit configured to monitor a voltage of the DC bus and to transfer power to a respective battery from the DC bus when a voltage of the DC bus is greater than a threshold voltage, wherein the threshold voltage is based on a voltage of at least one battery of the plurality of batteries (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 8, Oyobe teaches  invention set forth above, Oyobe further teaches wherein the control circuit is configured to detect a failure of at least one battery of the plurality of batteries and in response, commands the one or more respective DC to DC converters that are coupled to the one or more failed batteries of the plurality of batteries to isolate the one or more failed batteries from the DC bus  (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 9, Oyobe teaches invention set forth above, Oyobe further teaches wherein each of the plurality of motors is an AC motor (see MG1, MG2  fig.1, 6 para 0089-0094).
	Regarding claim 21, Oyobe teaches invention set forth above, Oyobe further teaches wherein the first and the second inverters are coupled in parallel to the DC bus (see 14, 22 fig.1, 6 para 0089-0094).
	Regarding claim 22, Oyobe teaches invention set forth above, Oyobe further teaches further comprising a controller configured to monitor a voltage of the DC bus, a voltage of the first battery and a voltage of the second battery (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 23, Oyobe teaches invention set forth above, Oyobe further teaches wherein in response to the voltage of the DC bus at a greater voltage than a voltage of at least one of the first and the second batteries (see BA, BB, 12A, 12B fig.1, 6 para 0089-0094), the controller commands the first DC to DC converter to transfer power from the DC bus to the first battery (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 24, Oyobe teaches invention set forth above, Oyobe further teaches wherein in response to detecting a failure of the first battery the controller commands the first DC to DC converter to isolate the first battery from the DC bus (see BA, BB, 12A, 12B fig.1, 6 para 0089-0094).
	Regarding claim 27, Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to detect a failure of the first battery and in response isolate the first battery from the DC bus (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 28, Oyobe teaches invention set forth above, Oyobe further teaches Oyobe teaches invention set forth above, Oyobe further teaches wherein the first and the second motors are AC motors (see MG1, MG2 fig.1, 6 para 0089-0094).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 10-18, 25-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe et al. further in view of Walter-Robinson (US 2017/0057650 A1).
	Regarding claim 12, Oyobe teaches an electrically powered vehicle comprising: a plurality of batteries (see 40A, 40B, BA, BB, fig.1, 6 para 0033-0035); a plurality of DC to DC converters (see 12A, 12B fig.1, 6 para 0028-0031), each coupled to a respective battery of the plurality of batteries and configured to generate DC power that is coupled to a common DC bus  (see PL1A, PL1B,  12A, 12B fig.1, 6 para 0089-0094); a plurality of inverter circuits coupled to the common DC bus (see 14, 22 fig.1, 6 para 0089-0094); and a plurality of electric motors each coupled to a respective inverter circuit of the plurality of inverter circuits (see MG1, MG2  fig.1, 6 para 0089-0094) 	Oyobe doesn’t expressly teach wherein each motor of the plurality of electric motors propels the vehicle (see MG1, MG2  fig.1, 6 para 0089-0094).
	In an analogous art Walter-Robinson teaches wherein each motor of the plurality of electric motors propels the vehicle (see 20 fig. 1, para 0057, 0096).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use motor to propel to enable flying mechanism. 
	Regarding claim 13, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches further comprising a controller configured to monitor a voltage of the common DC bus and a voltage of each battery of the plurality of batteries (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 14, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches wherein when the voltage of the common DC bus is greater than a voltage of at least one battery of the plurality of batteries the controller commands at least one DC to DC converter of the plurality of DC to DC converters to transfer power from the common DC bus to a respective battery of the plurality of batteries  (see PL1A, PL1B,  12A, 12B fig.1, 6 para 0089-0094).
	Regarding claim 15, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches wherein in response to detecting a failure of a battery of the plurality of batteries the controller commands the respective DC to DC converter of the plurality of DC to DC converters that is coupled to the failed battery to isolate the failed battery from the common DC bus (see 30 fig.1, para 0030-0036, 0049,0041).
	Regarding claim 16, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches wherein each DC to DC converter of the plurality of DC to DC converters includes a control circuit configured to monitor a voltage of the common DC bus and to transfer power to a respective battery from the common DC bus when a voltage of the common DC bus is greater than a threshold voltage (see 12A, 12B fig.1, 6 para 0028-0031).
	Regarding claim 17, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches wherein in response to detecting a failure of a battery of the plurality of batteries the control circuit commands the respective DC to DC converter of the plurality of DC to DC converters that is coupled to the failed battery to isolate the failed battery from the common DC bus (see 12, 40A, 40B, BA, BB, fig.1, 6 para 0033-0035).
	Regarding claim 18, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Oyobe further teaches wherein each of the plurality of electric motors is an AC motor (see MG1, MG2  fig.1, 6 para 0089-0094)  .
	Regarding claim 19, Combination of Oyobe and Walter-Robinson teaches invention set forth above, Walter-Robinson further teaches wherein each of the plurality of electric motors is coupled to a respective propeller (see 20 fig. 1, para 0057, 0096).
	Regarding claim 4, Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to command at least one of the plurality of DC to DC converters to transfer power from the DC bus to at least one of the plurality of batteries (see 30 fig.1, para 0030-0036) Oyobe doesn’t expressly teach in response to at least one motor of the plurality of motors generating power during a regeneration event.
	In an analogous art Walter-Robinson teaches in response to at least one motor of the plurality of motors generating power during a regeneration event (see para 0058).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use regenerating and recharging the energy cells.
	Regarding claim 7, Oyobe teaches invention set forth above, Oyobe further teaches wherein the control circuit is configured to transfer power from the DC bus to at least one of the plurality of batteries when at least one motor of the plurality of motors generates electrical power (see 30 fig.1, para 0030-0036) Oyobe doesn’t expressly teach during a regeneration event (see para 0058).
	In an analogous art Walter-Robinson teaches during a regeneration event (see para 0058).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use regenerating and recharging the energy cells.
	Regarding claim 10, Oyobe teaches invention set forth above, Oyobe doesn’t expressly teach wherein the plurality of motors propel an electrically powered vehicle.
	In an analogous art Walter-Robinson teaches wherein each motor of the plurality of electric motors propels the vehicle (see 20 fig. 1, para 0057, 0096).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use motor to propel to enable flying mechanism. 
	Regarding claim 11, Oyobe teaches invention set forth above, Oyobe doesn’t expressly teach wherein each of the plurality of motors is coupled to a respective propeller.
	In an analogous art Walter-Robinson teaches wherein each motor of the plurality of electric motors propels the vehicle (see 20 fig. 1, para 0057, 0096).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use motor to propel to enable flying mechanism. 
	Regarding claim 25, Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to command the first DC to DC converter to transfer power to the first battery when the first motor generates electrical power (see 30 fig.1, para 0030-0036) Oyobe doesn’t expressly teach during a regeneration event (see para 0058).
	In an analogous art Walter-Robinson teaches during a regeneration event (see para 0058).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use regenerating and recharging the energy cells.
	Regarding claim 26, Oyobe teaches invention set forth above, Oyobe further teaches Oyobe teaches invention set forth above, Oyobe further teaches wherein the controller is configured to command the first DC to DC converter to transfer power to the first battery (see 30 fig.1, para 0030-0036) Oyobe doesn’t expressly teach during a regeneration event (see para 0058).
	In an analogous art Walter-Robinson teaches during a regeneration event (see para 0058).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use regenerating and recharging the energy cells.
	Regarding claim 29, Oyobe teaches invention set forth above, Oyobe doesn’t expressly teach wherein each of the plurality of motors is coupled to a respective propeller.
	In an analogous art Walter-Robinson teaches wherein the first and the second motors propel an electrically powered vehicle. (see 20 fig. 1, para 0057, 0096).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use motor to propel to enable flying mechanism. 
	Regarding claim 30, Oyobe teaches invention set forth above, Oyobe doesn’t expressly teach wherein each of the plurality of motors is coupled to a respective propeller.
	In an analogous art Walter-Robinson teaches wherein each of the first and the second motors are coupled to a respective propeller (see 20 fig. 1, para 0057, 0096).
	Therefore, it would have been obvious for one of the ordinary skilled in the art at the time invention was claimed to use the technique of Walter-Robinson in the invention of Oyobe to use motor to propel to enable flying mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836